oOo Oo HN BDO AH BP WY) BRO

DO NO NO DN NY NY RD RDN ere eet
oO NOW OW BR WD NY KK OD OO OH IND DB OH SP WY NO K CO

MILORD A. KESHISHIAN, CA SBN 197835
milord@milordlaw.com

MILORD & ASSOCIATES, P.C.

10517 West Pico Boulevard’

Los Angeles, CA 90064

Tel: 10) 226-7878

Fax: (310) 226-7879

Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

 

 

FILED — LODGED

__ RECEIVED _ copy

k
AUG 2 3 2019 )
{

GLERK U S DISTRICT GOURT

 

BY

DISTRICT (EF FARO LR

 

 

SEALED

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

PACIFIC LOGISTICS CORP,
a California corporation,

Plaintiff,
V.

PACIFIC LOGISTICS PRIORITY MAIL,
a business entity form unknown; JOHN
DOE, said name being fictitious and
unknown; DOES 2 through 10; and ROE
CORPORATIONS 2 through 10,

Defendants.

 

 

CASE NO.:

CV-19-05023-PHX-SMB

PACIFIC LOGISTICS CORP’S
EX PARTE MOTION FOR
EARLY DISCOVERY

 

 

 

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
oOo Oo NI DO UH BP WY NY

oO pO NY NO WN HN KN HN HN wR me Re
Co nD DO UN BR WO NY KF& ODO OO HN DA PP WD YP FF O&O

 

 

I. Introduction

Defendants are scam artists who conceal their true identities to defraud customers by
using Plaintiff's trademarks. An actually confused consumer contacted Plaintiff under the
mistaken belief that it was associated with Defendants’ scheme to defraud her out of
hundreds of dollars without shipping her products. The only way to unmask Defendants’
true identities, and-properly name them in this suit, is early discovery by serving subpoenas
on the domain name registrar, the private name registration provider, and the host for the
www.pacificlogisticsprioritymail.com website.

The www.pacificlogisticsprioritymail.com website is untrustworthy because it
provides false testimonials from nonexistent individuals and lists fake names for its
officers. Declaration of Milord A. Keshishian (“Keshishian Decl.”), 6, 7-11. Further,
Google and LexisNexis Public Record searches of the “headquarters” and “branch office”
addresses in Lafayette, Louisiana and Sacramento, California do not specify any ties to
“Pacific Logistics Priority Mail.” Keshishian Decl., §6. Thus, Plaintiff needs to conduct
early discovery to obtain Defendants’ true names and contact information to effectuate
service. Therefore, this Court should grant Plaintiffs motion for early discovery limited to
NameSilo (the domain name registrar), Privacy Guardian (the private domain name
registration provider), and CloudFlare (the website host) to uncover Defendants’ true
identities.

II. Statement of Facts

Pacific Logistics Corp (“PLC”) is a world-renowned high-quality shipping and
freight services company with commended customer service. Declaration of Eric
Hockersmith (“Hockersmith Decl.”), 3. For over twenty years, PLC has used the Pacific
Logistics™ and Pacific Logistics Corp™ as marks, including on its website, advertising,
business cards, as part of its www.pacific-logistics.com domain name, and even on its

office building and vehicles as shown below:

l
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
colfOlUlUOWOOUNS ODO PON

NO po bd bP DN KH KD KD KN ow eet
oOo ~~ DN BP DD NO —& DCD Oo CO Hs DB OF FP |] LH =

 

Hockersmith Decl., §4. PLC has developed its great reputation and continuously and
exclusively used the Pacific Logistics Corp™, PLC PACIFIC LOGISTICS® plus design,
and PLC® marks (collectively the “Pacific Logistics Marks”) in the shipping and freight
industries. Hockersmith Decl., 5. Specifically, PLC owns federally incontestable
trademark registrations for PLC PACIFIC LOGISTICS CORP plus design mark
(Registration No. 4,245,361) and PLC word mark (Registration No. 4,245,364), both
marks are registered in connection with services in International Class 39, namely: “Freight
transportation by truck, rail, air and ship; Freight transportation consultation in the field of
freight transportation by truck, rail, air and ship; Supply chain logistics and reverse
logistics services, namely, storage, transportation and delivery of goods for others by truck,
rail, air and ship.” Hockersmith Decl., {§6-7. PLC also uses its marks on its website and
in its www.pacific-logistics.com domain. Hockersmith Decl., §8.

Pacific Logistics Priority Mail (“PLPM”), John Doe, Doe Defendants, and Roe
Corporations (collectively, “Defendants”) knowingly and willfully adopted a highly similar
trademark in order to benefit from PLC’s efforts.

//1
///
///

2

 

 

 

PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
psa,

oO mw NT DN OH BP WY LY

 

 

A Pacific Logistics
Priority Mail

   

PLC’s Mark Defendants’ Accused Mark

Defendants further attempt an aura of legitimacy by publishing a website similar to

the Plaintiff to further confuse consumers.

 

PLC’s Website

orate may e(e)
Priority Mail

 

 

Defendants’ Website

These actions merely perpetuate a facade for Defendants to scam innocent customers and

prevent them from realizing the shipping services they sought out. Defendants have

successfully confused consumers into believing that they are associated with Plaintiff.
Defendants operate a fake website storefront using the confusingly similar

www.pacificlogisticsprioritymail.com domain name for a non-existent shipping company

3
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 

 
oO Oo IN DR AO ee WD NO eK

NO BRO BR SN KN BD KN KR RR ww wR RR ee
oOo aT DB vA BP WD VY | CO ODO Be ST DR A BS WD NSO —-

 

 

since January 2018, almost twenty years after PLC’s first date of use. Declaration of
Milord A. Keshishian (“Keshishian Decl.”), {§]6, 29. Defendants’ website includes fake
customer testimonials and fake organization members. Keshishian Decl., f{J7-11. Google
and LexisNexis Public Record searches establish the testimonial customers and
organization members are fake. Keshishian Decl., {{J13-22. Defendants’ website provides
two locations in the United States, but Google Maps searches of the properties identify
other businesses and do not list Defendants’ fraudulent enterprise. Keshishian Decl., (23.
Additionally, Defendants purport to use no less than three different email address
extensions, including pacificlogisticsprioritymail@gmail.com,
head@pacificlogisticsprioritymail.com, and george. brolin@bestlogistic.com (purported
Chairman and CEO’s email address). Keshishian Decl., §96, 24-25, 28. The latter two
email addresses are displayed on the Defendants’ website; however, they do not connect to
a real inbox proving that Defendants are not a legitimate shipping and freight company.
Keshishian Decl., 424-25. Moreover, the phone number listed on the
www.pacificlogisticsprioritymail.com website does not connect to an actual person.
Keshishian Decl., 933-34.

On or about August 7, 2019, Catherine Gallagher — an actually confused consumer —
emailed PLC through its info@pacific-logistics.com address. Hockersmith Decl., 410.
Ms. Gallagher, mistakenly believing that PLC and Defendants were the same entity,
inquired about her package’s delivery status since she paid Defendants’ insurance fees,
attaching a screenshot of Defendants’ invoice. Hockersmith Decl., 10. Prior to this
communication, PLC never interacted with Ms. Gallagher and she was never one of its
customers. Hockersmith Decl., 11. Prior to Ms. Gallagher’s contact, PLC was not aware
of Defendants’ fraudulent operations. Hockersmith Decl., 412.

PLC forwarded Ms. Gallagher’s email to its counsel Milord A. Keshishian, and he
contacted Ms. Gallagher to alleviate her actual confusion and inform her that PLC and
Defendants were not related entities. Keshishian Decl., 4926-27. Ms. Gallagher responded

by providing screenshots of her Western Union money transfer to Defendants for

4
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
Oo Oe IN DO On BP WD NYY

DO bp bw KH KH KH KH KN KH mm et

 

 

“refundable insurance,” and forwarded her previous communications with Defendants.
Keshishian Decl., {{]27-28.

Ms. Gallagher’s email communications with PLPM demonstrate a typical scam to
pressure Ms. Gallagher to pay additional fees via untraceable methods with a false promise
of receiving her package. Keshishian Decl., 28. PLPM advised Ms. Gallagher she
needed to pay $310 for additional “insurance” before the product could be shipped, which
it would “refund” after the delivery. Keshishian Decl., 28. Ms. Gallagher complied and
paid PLPM $310 via an untraceable Western Union transfer, PLPM then stated the
package had insufficient “stamps” and required further payment of either an additional
$322 for a three-year term or $505 for a five-year term for the release of her package.
Keshishian Decl., 428. Ms. Gallagher expressed her frustration with PLPM, calling them
“scammers,” to which they responded that she was following bad advice and needed to
remit payment. Keshishian Decl., 428. Ms. Gallagher then contacted Plaintiff — believing
it was related to PLPM — regarding the delivery status of her package. Keshishian Decl.,
(28.

Defendants carefully curated and crafted a fake online presence using infringing
trademarks and confusingly similar domain name to confuse consumers and cause them to
associate Defendants with PLC, thereby adding seeming legitimacy to their scam
operations. As evidenced by Ms. Gallagher’s confusion, Defendants have succeeded in not
only infringing PLC’s trademarks and harming its goodwill, but also defrauding
consumers.

Defendants shielded their true identities from the public eye to defraud consumers
by using the Pacific Logistics Marks. The only way to learn the Defendants’ true identities
is through early discovery with companies they must share valid information with — i.e. the
domain name registrar, the privacy provider, and the company hosting the

www.pacificlogisticsprioritymail.com domain.

5
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
oO Oo IDB nH BP W NYY

NO pO bw BP KO KN KD KN HN wm eR
oOo aD AO UW BP Ww NY K& CO OO WN DA PP WwW YP KF O&O

 

 

Ill. Argument

A court order is required to conduct discovery prior to a Rule 26(f) conference
between the parties. See Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from
any source before the parties have conferred as required by Rule 26(f), except ... by court
order.”). “In fashioning Rule 26(d) discovery orders, the district court wields broad
discretion.” Marketo, Inc. v. Doe, No. 18-CV-06792-JSC, 2018 WL 6046464, at *1 (N.D.
Cal. Nov. 19, 2018) (citing Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.
2003)).

Courts within the Ninth Circuit apply a “good cause” standard in determining
whether to permit early discovery. Third Degree Films, Inc. v. Does 1-131, 280 F.R.D.
493, 499 (D. Ariz. 2012). “Good cause may be found where the need for expedited
discovery, in consideration of the administration of justice, outweighs the prejudice of the
responding party.” Marketo, 2018 WL 6046464, at *1 (quoting Semitool, Inc. v. Tokyo
Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002)).

A plaintiff “should be given an opportunity through discovery to identify the
unknown defendants, unless it is clear that discovery would not uncover the identities, or
that the complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629 F.2d
637, 642 (9th Cir. 1980). Courts consider four prongs in determining whether there is

“sood cause” permitting expedited discovery to identify doe defendants:

(1) the plaintiff can identify the missing party with sufficient specificity such
that the Court can determine that defendant is a real person or entity who could
be sued in federal court; (2) the plaintiff has identified all previous steps taken
to locate the elusive defendant; (3) the plaintiff's suit against defendant could
withstand a motion to dismiss; and (4) the plaintiff has demonstrated that there
is a reasonable likelihood of being able to identify the defendant through
discovery such that service of process would be possible.

Marketo, 2018 WL 6046464, at *2 (citing OpenMind Solutions, Inc. v. Does 1-39, No. 11-
CV-03311-MEJ, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7, 2011)).

6
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
Oo Oo NI DB A Fe WD YP

NO po wb bw DP KH KN KN HN Rm Re
Co aD BO AW BR WO NY KF OD OO DWN DA PP WH YP KF O&O

 

 

“In Internet infringement cases, courts routinely find good cause exists to issue a
Rule 45 subpoena to discover a Doe defendant’s identity.” UMG Recordings, Inc. v. Doe,
No. 08-CV-01193-SBA, 2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008). In Marketo,
the Court granted plaintiff's ex parte motion for early discovery to learn the true identities
of the doe defendants that infringed its trademarks by using them in connection with
similar services. Marketo, 2018 WL 6046464, at *1. In G.N. Iheaku, the court granted
plaintiff's request for early discovery, allowing plaintiff to serve subpoenas to obtain
identifying information on doe defendants. G.N. Iheaku & Co. Ltd. v. Does 1-3, No. C 14-
02069 LB, 2014 WL 2759075, at *3 (N.D. Cal. June 17, 2014).

PLC can also satisfy the four prongs necessary for early discovery.

A. Identify the defendants with specificity

Under the first factor, “the Court must examine whether the Plaintiff has identified
the Defendants with sufficient specificity, demonstrating that each Defendant is a real
person or entity who would be subjected to jurisdiction in this Court.” Marketo, 2018 WL
6046464, at *2 (quoting Pac. Century Int’l, Ltd. v. Does 1-48, No. 11-3823, 2011 WL
4725243, at *2 (N.D. Cal. Oct. 7, 2011)).

PLC identified Defendants as a group of individuals and/or entities that registered
and own the www.pacificlogisticsprioritymail.com domain name and use three different
email address extensions, including pacificlogisticsprioritymail@gmail.com,
contact@pacificlogisticsprioritymail.com, and goerge.brolin@bestlogistic.com (purported
Chairman and CEO’s email address). PLC also identified the Defendants as those
defrauding innocent consumers, like Ms. Gallagher, through use of Plaintiff's Pacific
Logistics Marks by extorting money under the guise of insurance and postage fees for
shipment fulfillment. Therefore, PLC defined the Defendants with particularity in its
Complaint.

///
///
///

7
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
Oo Oo ND On FR W YP

mo NO bw NH NH WN NY NN NO KY YF KF | FF | FE hl
co ND NK AW BR WHO NY Ke OO wD DO OH FW NY - O&O

 

 

B. PLC’s previous attempts to identify and locate Doe Defendants and Roe
Corporations
The second prong “is aimed at ensuring that plaintiffs make a good faith effort to
comply with the requirements of service of process and specifically identifying
defendants.” Marketo, 2018 WL 6046464, at *2 (quoting Columbia Ins. Co. v.
seescandy.com, 185 F.R.D. 579 (N.D. Cal. 1999) (internal quotations omitted).
PLC attempted to identify and locate the Defendants by using the information found

on the www.pacificlogisticsprioritymail.com website, running Google and LexisNexis

 

Public Records searches, and searching for the domain name registrant on the Whols
database. Searches were conducted for the following: (1) Pacific Logistics Priority Mail;
(2) Jonathan Briggs; (3) Lisa Briggs; (4) Sultan Malik Oglu; (5) Goerge Brolin; (6) Ethan
Portman; (7) Richard Kitch; and (8) Sinthia Forester. Keshishian Decl., qqi2-19. All of
the searches are unfruitful because the identified parties are not real persons, there are
several with the same name all of whom cannot be linked to PLPM (particularly Ethan
Portman), and PLPM does not have any public records. Keshishian Decl., (13-19.
Further, Google searches of the “headquarters” and “branch office” do not return results
identifying PLPM. Keshishian Decl., 423. Moreover, PLC called the phone number listed
on the www. pacificlogisticsprioritymail.com website, which did not connect to an actual
person, nor identified that the call was made to PLPM. Keshishian Decl., 933-34.
Defendants also use a private registration service to mask their identity with the registrar.
Keshishian Decl., 430.

Additionally, upon learning of Defendants’ activities, PLC attempted to hire a
private investigator to identify and locate the Defendants. Keshishian Decl., §35.
However, after interviewing prospective investigators, it was clear that this type of
investigation was time and cost prohibitive. Keshishian Decl., 35.

Further, PLC did not report claims of trademark infringement to NameSilo, Privacy
Guardian, CloudFlare, and Google fearing Defendants may transfer the domain name to
registrars outside of the Court’s jurisdiction — or any other U.S. court’s jurisdiction — prior

8
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
Oo Oo IN BW Wn FF WY YP

ww NH NH HN HN NY KN HN NO RR er RE Ee
oOo DO A BR WwW BY KH OO mH Dn AH Ee WwW NY | OC

 

 

to filing suit as each entity reports any allegations to the alleged infringer. Keshishian
Decl., 936-40, 45.

C. The Complaint will survive a Motion to Dismiss

This Court has in rem jurisdiction and venue is proper under 15 U.S.C. § 1125 ef
seq. because: (1) the Defendants website violates PLC’s trademark rights; (2) PLC is
unable to obtain in personam jurisdiction over Defendants because they operate a
fraudulent scheme from outside of the U.S.; and (3) in rem jurisdiction over domain names
is proper in the place of incorporation of the registrar for the domain name. See 15 U.S.C.
1125(d)(2)(A). Because Defendants’ registrar, NameSilo, is located in Phoenix, Arizona
and its terms of service indicate jurisdiction in this District, Defendants agreed to this
Court’s jurisdiction. Keshishian Decl., 37.

Further, with regard to the substantive causes of action, PLC has sufficiently pleaded
a trademark infringement claim by showing it has valid, protectable trademarks and that
Defendants use a confusingly similar mark, that has actually caused confusion in the
marketplace. See Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d
1239, 1247 (9th Cir. 2013). PLC also has a valid cause of action under the
Anticybersquatting Consumer Protection Act because Defendants registered and use the
Pacific Logistics Marks in their infringing domain name,
www.pacificlogisticsprioritymail.com, which is confusingly similar to PLC’s www.pacific-
logistics.com domain. Defendants “acted with bad faith” by designing their website to
emulate and copy elements of PLC’s website, including referring to themselves as “Pacific
Logistics” throughout the website to defraud consumers. See DSPT Int’l, Inc. v. Nahum,
624 F.3d 1213, 1218-19 (9th Cir. 2010) (listing cyberpiracy elements). These allegations
also support claims for unfair competition/false designation of origin, common law
trademark infringement, and unfair competition under Cal. Bus. & Prof. Code § 17200.
See New W. Corp. v. NYM Co. of California, 595 F.2d 1194, 1201 (9th Cir. 1979)
(likelihood of confusion is the test used for trademark infringement, unfair competition,
and false designation of origin); Cleary v. News Corp., 30 F.3d 1255, 1264 (9th Cir. 1994)

9
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
Co Oo IN DBO A BP WY NY

NO NO PN DH HK ND DY DN Rw i el
Oo NO UA BB Ww NO KH CO Oo DWH Doe FP WD NY F- O&O

 

 

(“This Circuit has consistently held that state common law claims of unfair competition
and actions pursuant to California Business and Professions Code § 17200 are
‘substantially congruent’ to claims made under the Lanham Act.”).

Therefore, PLC’s Complaint will survive a motion to dismiss.

D. PLC will be able to identify the Doe Defendants and Roe Corporations to

effect service

Defendants are required to provide accurate personal information to NameSilo,
Privacy Guardian, CloudFlare, and Google in order to use their services. These entities use
the information for confirmations of purchases and renewals, email reminders, and the like.
Therefore, subpoenaing information from these entities limited to account for the
www.pacificlogisticsprioritymail.com domain, will uncover the Defendants’ names and
locations. Gillespie, 629 F.2d at 642-43; Marketo, 2018 WL 6046464, at *3 (“[U]nless it
is clear that discovery would not uncover the identities,” early discovery should be
permitted to identify doe defendants.). For the Court’s convenience, PLC attached the
proposed subpoenas to this Motion. Keshishian Decl., 41-44.

IV. Conclusion

The Defendants have successfully concealed their true identities in order to defraud
innocent people from shipping and insurance fees by using Plaintiff's Pacific Logistics
Marks. In order to identify Defendants to effectuate service, PLC must conduct early
discovery to unmask their true identities.

PLC satisfied all requisite elements for early discovery. The subpoenas on
NameSilo, Privacy Guardian, CloudFlare, and Google will uncover the identities and
contact information for the Doe Defendants and Roe Corporations because each company
requires users to provide valid contact information to use their goods and services. PLC’s
previous attempts to locate the Defendants through publicly accessible information have
been unfruitful because Defendants have created personas on the website and use a privacy
company for domain name registration. Additionally, private investigators have indicated

that because of Defendants’ fraudulent enterprise, it will be arduous and lengthy to uncover

10
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
oO Co TD DH A BP WY NYO

NO NO NO NHN YN NY KN DW Rw me
Oo DN WT BP WY KY KF OD Oo Fe SI DYN FF WD NY FY &

 

 

their identities. PLC will likely defeat a motion to dismiss because there is a likelihood of
confusion between its marks and the mark used by the Defendants, and the Defendants
adopted a confusingly similar domain name in violation of the Anticybersquatting
Consumer Protection Act.

Accordingly, this Court should grant PLC the limited early discovery to uncover the
true identities of the Doe Defendants and Roe Corporations in order to advance this

litigation.

Dated: August 21, 2019 Respectfully submitted,

MILORD & ASSOCI

Milord“A. Keshishian
Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

 
 

11
PACIFIC LOGISTICS CORP’S EX PARTE MOTION FOR EARLY DISCOVERY

 

 
